     Case 2:18-cr-00422-SMB Document 1037 Filed 07/08/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                             No. CR-18-00422-PHX-SMB
 9
                             Plaintiff,
10                                                                    ORDER
              v.
11
12   Michael Lacey, et al.,
13                           Defendants.
14
15         Upon the stipulation of the parties, and good cause appearing,
16         IT IS HEREBY ORDERED granting the parties’ stipulation for restraint of
17   property (Doc. 1036).
18         Dated this 8th day of July, 2020.
19
20
21
22
23
24
25
26
27
28
